

EXHIBIT 10.18


AMENDMENT NUMBER ELEVEN
to the
MORTGAGE LOAN PARTICIPATION PURCHASE AND SALE AGREEMENT
dated as of March 25, 2011
between
BARCLAYS BANK PLC
and
NATIONSTAR MORTGAGE LLC
This AMENDMENT NUMBER ELEVEN (this “Amendment”) is made as of this 31st day of
October, 2016, by and between Barclays Bank PLC (“Purchaser” and “Agent”) and
Nationstar Mortgage LLC (“Seller”), to that certain Mortgage Loan Participation
Purchase and Sale Agreement, dated as of March 25, 2011 (as amended by that
certain (i) Amendment and Waiver, dated as of February 17, 2012, (ii) Amendment
Number One to the Mortgage Loan Participation Purchase and Sale Agreement, dated
as of February 29, 2012, (iii) Amendment Number Two to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of August 28, 2012, (iv)
Amendment Number Three to the Mortgage Loan Participation Purchase and Sale
Agreement, dated as of December 24, 2012, (v) Amendment Number Four to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of July 18,
2013, (vi) Amendment Number Five to the Mortgage Loan Participation Purchase and
Sale Agreement, dated as of July 24, 2013, (vii) Amendment Number Six to the
Mortgage Loan Participation Purchase and Sale Agreement, dated as of September
20, 2013, (viii) Amendment Number Seven to the Mortgage Loan Participation
Purchase and Sale Agreement, dated as of August 21, 2014, (ix) Amendment Number
Eight to the Mortgage Loan Participation Purchase and Sale Agreement, dated as
of October 20, 2014, (x) Amendment Number Nine to the Mortgage Loan
Participation and Sale Agreement, dated as of October 19, 2015, and (xi)
Amendment Number Ten to the Mortgage Loan Participation and Sale Agreement,
dated as of October 17, 2016, each by and between Purchaser and Seller, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase Agreement”), by and between Purchaser and Seller.
WHEREAS, Purchaser, Agent and Seller have agreed to amend the Purchase Agreement
as more particularly set forth herein.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:
SECTION 1.Amendments. Effective as of the Effective Date, the Purchase Agreement
is hereby amended as follows:
(a)    Section 1 of the Purchase Agreement is hereby amended by deleting the
defined term “Maturity Date” in its entirety and replacing it with the
following:
“Maturity Date” means October 30, 2017.
(b)    Section 1 of the Purchase Agreement is hereby amended by inserting the
following defined terms in their appropriate alphabetical order:
“Bail-In Action” means the exercise by the Bank of England (or any successor
resolution authority) of any write-down or conversion power existing from time
to time (including, without limitation, any power to amend or alter the maturity
of eligible liabilities of an institution under resolution or amend the amount
of interest payable under such eligible liabilities or the date on which
interest becomes payable, including by suspending payment for a temporary period
and


- 1 -

--------------------------------------------------------------------------------




together with any power to terminate and value transactions) under, and
exercised in compliance with, any laws, regulations, rules or requirements in
effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
our obligations (or those of our affiliates) can be reduced (including to zero),
cancelled or converted into shares, other securities, or other obligations of
ours or any other person.
“Loan and Security Agreement” means that certain Loan and Security Agreement,
dated as of June 20, 2014, between Nationstar Mortgage LLC, as borrower, and
Barclays, as lender, as the same may be amended, modified or supplemented from
time to time.
“Outstanding Aggregate Loan Amount” shall have the meaning assigned to such term
in the Loan and Security Agreement.
(c)    The Purchase Agreement is hereby amended by adding the following as a new
Section 27 in its proper numerical sequence:
Section 27.    Contractual Recognition of Bail-in. Seller acknowledges and
agrees that notwithstanding any other term of this Purchase Agreement or any
other agreement, arrangement or understanding with Purchaser, any of Purchaser’s
liabilities, as the Bank of England (or any successor resolution authority) may
determine, arising under or in connection with this Purchase Agreement may be
subject to Bail-In Action and Seller accepts to be bound by the effect of:
(a)    Any Bail-In Action in relation to such liability, including (without
limitations):
(i)    a reduction, in full or in part, of any amount due in respect of any such
liability;
(ii)    a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, Seller; and
(iii)     a cancellation of any such liability; and
(b)    a variation of any term of this Repurchase Agreement to the extent
necessary to give effect to Bail-In Action in relation to any such liability.
SECTION 2.Fees and Expenses. Seller agrees to pay to Purchaser all fees and out
of pocket expenses incurred by Purchaser and Agent in connection with this
Amendment, including all reasonable fees and out of pocket costs and expenses of
the legal counsel to Purchaser and Agent incurred in connection with this
Amendment, in accordance with Section 21 of the Purchase Agreement.
SECTION 3.Defined Terms. Any terms capitalized but not otherwise defined herein
should have the respective meanings set forth in the Purchase Agreement.
SECTION 4.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective on the day (the “Effective Date”) when Seller shall have paid
or delivered, as applicable, to Purchaser all of the following fees, expenses,
documents and instruments, each of which shall be in form and substance
acceptable to Purchaser:


- 2 -

--------------------------------------------------------------------------------




(a)    all accrued and unpaid fees and expenses owed to Purchaser in accordance
with the Facility Documents, in each case, in immediately available funds, and
without deduction, set-off or counterclaim;
(b)    a copy of this Amendment duly executed by each of the parties hereto;
(c)    a (i) copy of the Amendment Number Two to the Second Amended and Restated
Pricing Side Letter to the Master Repurchase Agreement, dated as of the date
hereof (the “Amendment No. 2”), (ii) the Amendment Number Three to the Second
Amended and Restated Master Repurchase Agreement, dated as of the date hereof,
(iii) the Amendment Number Eight to the Pricing Side Letter to the Mortgage Loan
Participation Purchase and Sale Agreement, dated as of the date hereof, (iv) the
Amendment Number Three to the Pricing Side Letter to the Loan and Security
Agreement, dated as of the date hereof, (v) the Amendment Number Six to the Loan
and Security Agreement, dated as of the date hereof, and (vi) the Second Amended
and Restated Acknowledgment Agreement, dated as of the date hereof, in each case
duly executed by each of the parties thereto;
(d)    the first installment of the Renewal Fee (as defined in the Amendment No.
2); and
(e)    any other documents reasonably requested by Purchaser on or prior to the
date hereof.
SECTION 5.Limited Effect. Except as amended hereby, the Purchase Agreement shall
continue in full force and effect in accordance with its terms. Reference to
this Amendment need not be made in the Purchase Agreement or any other
instrument or document executed in connection therewith, or in any certificate,
letter or communication issued or made pursuant to, or with respect to, the
Purchase Agreement, any reference in any of such items to the Purchase Agreement
being sufficient to refer to the Purchase Agreement as amended hereby.
SECTION 6.Representations. In order to induce Purchaser and Agent to execute and
deliver this Amendment, Seller hereby represents to Purchaser and Agent that as
of the date hereof, (i) Seller is in full compliance with all of the terms and
conditions of the Program Documents and remains bound by the terms thereof, (ii)
no default or event of default has occurred and is continuing under the Program
Documents, and (iii) no Servicing Termination Event has occurred and is
continuing under the Purchase Agreement.
SECTION 7.Governing Law. This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).
SECTION 8.Counterparts. For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts. Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument. The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.


[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]


- 3 -

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent


By: /s/ Joseph O’Doherty__________________
Name: Joseph O’Doherty
Title: Managing Director




NATIONSTAR MORTGAGE LLC,
as Seller


By: /s/ Jeffrey Neufeld___________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer





IN WITNESS WHEREOF, Purchaser, Agent and Seller have caused their names to be
duly signed to this Amendment by their respective officers thereunto duly
authorized, all as of the date first above written.
BARCLAYS BANK PLC,
as Purchaser and Agent
By: /s/ Joseph O’Doherty__________________
Name: Joseph O’Doherty
Title: Managing Director
NATIONSTAR MORTGAGE LLC,
as Seller
By: /s/ Jeffrey Neufeld___________________
Name: Jeffrey Neufeld
Title: Senior Vice President and Treasurer




- 4 -